DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over SK Corp., JP 2008-501847 (JP 4829233 as translation), in view of Asahi Kasei et al., JP 2010-202828.
Regarding claim 10, ‘233, teaches a polyolefin microporous membrane (0001) having a pin puncture strength per 20 .mu.m of membrane thickness of 4.5 N or more (0.22 N/um; 0073), and containing a polyolefin (0001; 0021; 0028; 0032). 
‘233 does not disclose the content of molecules having molecular weights of 5 x 10 6 or more, but polyethylene molecular weight distributions generally have a normal distribution (Gaussian distribution), there is a high probability that a high density polyethylene which has a weight average molecular weight of 4.7 x 10 5 and a molecular 2distribution in which the content of molecules having molecular weights of 10 4 or less is 1.2 wt% will be such that the content of molecules having molecular weight of 5 x 10 6 or more will be approximately 1.2 wt% in a 
‘828 teaches a polyolefin microporous membrane (abstract; 0002) used as a separator in a battery (0002; 
Thus, it would have been obvious to one of ordinary skill in the art to insert the teachings of ‘828 into the teachings of ‘233 because ‘828 teaches a microporous membrane used as a separator in a battery comprising an ultra high molecular weight polyethyleneRegarding claim 11, ‘233 teach a melt-heat shrinkage ratio in a TD direction (0084).
‘233 does not teach, when a load of 2 g per 20 .mu.m of membrane thickness is applied to said membrane, of 3% or more and 25% or less. 
‘828 teaches a microporous film made of polyolefin having a TD/MD of 5-15 (0006; 0010).
Thus, it would have been obvious to insert the teachings of ‘828 into the teachings of ‘233 because ‘828 teaches the microporous membrane is suitable as a separator capable of achieving both good safety against an internal short circuit and good cycle characteristics (0008).Regarding claim 12, ‘233 teaches a microporous membrane but does not teach it  having a maximum pore size of 45 nm or more and 60 nm or less.
However, it would have been obvious to one of ordinary skill in the art to adjust the size of the pores in the membrane.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine 
Thus, it would have been obvious to one having ordinary skill in the art to insert the teachings of ‘828 into the teachings of ‘233 because both references teach a microporous membrane used as a separator in a battery, and ‘828 teach a specific battery.Regarding claim 19, ‘233 teaches a microporous membrane but does not teach it  having a maximum pore size of 45 nm or more and 60 nm or less.However, it would have been obvious to one of ordinary skill in the art to adjust the size of the  Regarding claim 23, ‘233, teaches a battery comprising: a cathode; an anode; and a separator (0031; 0073); and including said polyolefin microporous membrane (abstract; 0001; 0018) according to claim 11 as said separator. Regarding claim 24, ‘233, teaches a battery comprising: a cathode; an anode; and a separator (0031; 0073); and including said polyolefin microporous membrane (abstract; 0001; 0018) according to claim 12 as said separator. Regarding claim 25, ‘233, teaches a battery comprising: a cathode; an anode; and a separator (0031; 0073); and including said polyolefin microporous membrane according to claim 13 as said separator. Regarding claim 26, ‘233, teaches a battery comprising: a cathode; an anode; and a separator (0031; 0073); and including said polyolefin microporous membrane (abstract; 0001; 0018) according to claim 14 as said separator. Regarding claim 27, ‘233, teaches a battery comprising: a cathode; an anode; and a separator (0031; 0073); and including said polyolefin microporous membrane according to claim 15 as said separator. .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  JP 2016-199734.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727